Citation Nr: 1523341	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-30 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

This matter was previously remanded by the Board in June 2014.  As discussed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Specifically, an adequate VA opinion must be obtained which properly considers the competent and credible lay evidence of record.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  

The most recent December 2014 VA examiner opined that the Veteran's bilateral hearing loss was less likely less likely as not caused by exposure to noise or any other event, injury or illness during active service.  The examiner reasoned that the Veteran's service treatment records did not document complaints of hearing loss during active service, and no in-service incidents were identified by the veteran which could be attributed to being the cause of his current hearing loss.  The examiner further noted that although there are no audiometric test results at the time of the Veteran's separation from active service, the Veteran reported that he was in good health at the time.  The examiner stated that in his experience, most individuals who had a hearing loss of the severity displayed at the November 2014 VA examination would not have made such a statement.  He further opined that the severe hearing loss documented in 2010 and 2014 could not have existed in 1971 without the Veteran's co-workers and supervisors being aware of it.  Finally, he opined that the Veteran's long history of post-service employment in construction increased the possibility that his hearing loss was the result of an event, injury, or illness that occurred after active service.  

As noted in the prior June 2014 Board remand, the Board has already acknowledged the Veteran's competent and credible statements of in-service noise exposure, including his work as an air traffic controller without the benefit of ear protection and exposure to artillery fire.  Additionally, the Board previously found that although there is evidence that the Veteran worked in construction since service and there was a significant gap between his discharge from service and his first claim, there was persuasive and credible evidence that the Veteran wore hearing protection during his work in construction.  Moreover, the Board also found that the Veteran provided a persuasive and credible explanation for his failure to report his hearing loss earlier; specifically, the Veteran explained that his service-connected posttraumatic stress disorder (PTSD) caused him to avoid facing issues associated with the trauma he experienced in service and resulted in a delay in reporting his condition.  

Significantly, the December 2014 VA examiner failed to address the Veteran's competent and credible reports as discussed above.  Therefore, an adequate addendum opinion must be obtained upon remand.  

Finally, upon remand, updated private and VA treatment records must be obtained.  VA has a duty to seek any outstanding records of VA treatment.  38 U.S.C.A. § 5103A(b)(1).  Moreover, VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the AOJ should obtain updated and current copies of the both VA and private audiology treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  After receiving any necessary authorization, obtain and associate with the claims file all of the Veteran's VA and private audiology treatment records dated to the present.  If after making such a request, a negative response is received, this must be documented in the claims file and the Veteran must be properly informed.  

2.  Thereafter, obtain an addendum opinion from the VA examiner who rendered the December 2014 opinion.  The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including current audiometric testing if deemed necessary, and all findings reported in detail.  

Specifically, the examiner must offer an addendum opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss is etiologically related to his active service.  

In doing so, the examiner must consider and comment upon the Veteran's lay statements of in-service noise exposure, hearing protection used during post-service employment in construction, and his explanation for the delay in reporting his hearing loss due to his service-connected PTSD.  

In rendering the above opinion, the examiner is again advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

3.  Review the resulting opinion to ensure its adequacy, including its compliance with the above directives to consider the lay evidence discussed and the holding of Hensley, 5 Vet. App. 155.  If the opinion is inadequate for any reason, the case must be returned to the examiner for corrective action.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matter to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




